DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims appear to be a direct translation of a foreign language document are not in idiomatic English.  
In claim 1, the recitation “a spherical cap; or a convex shape comprising at least one spherical segment” renders the claim vague and indefinite because it is unclear what shape is being claimed by the Applicant.  Applicant’s disclosure shows a substantially hemispherical shape.  

In claim 2, the recitation “adopt the shape of a largely hemispherical surface” renders the claim vague and indefinite because it is unclear what specific shape is being claimed.  It appears Applicant intended to recite a substantially hemispherical surface. 
In claim 3, the recitations “the surface of a collapsed hemisphere,” “the surface of a collapsed spherical cap,” and “a convex shape comprising at least a collapsed spherical segment” render the claim vague and indefinite.  It is unclear what the collapsed shape is.  Applicant’s disclosure shows a substantially hemispherical shape. 
In claim 4, the recitation “ideal width” renders the claim vague and indefinite because it is unclear how this width is defined. 
In claim 5, the recitation “in the relaxed state is collapsed compared to a perfect hemisphere and adapted, in one expanded state, to adopt the shape of a largely hemispherical surface” renders the claim vague and indefinite because it is unclear what intermediate or final shape(s) is being claimed.  Applicant’s disclosure shows substantially hemispherical shapes. 
In claim 6, the recitation “ideal radius of the measuring head” renders the claim vague and indefinite because it is unclear what this dimension is.  Is it the maximum radius?
In claim 7, the recitation “convex shape comprising at least a collapsed spherical segment” renders the claim vague and indefinite because it is unclear what shape is being claimed by collapsed.  
In claim 8, the qualifier “through-going” renders the claim vague and indefinite because it is unclear whether the holes go through the entire thickness of the wall of the measuring head. 
In claim 11, the recitations “at the lower part of the upper surface” and “on the upper part of the upper surface” render the claim vague and indefinite because it is unclear which portions are smooth and which are rough. 

In claim 14, the recitation “central through-going bore is conical” renders the claim vague and indefinite because it is unclear whether a cross-sectional shape of the bore is being claimed. Further, it is unclear what structure defines the through-going bore.  It appears that the connector and the measuring head define the bore. 
In claim 17, the recitation “… comprises windows or through-going holes or windows” renders the claim vague and indefinite because it appears to be double recitation of features. 
In claims 18 and 19, the recitation “adapted to interact displaceably axially with the central through-going bore of the measuring adapter” renders the claim vague and indefinite because it is unclear whether the connector and the measuring head define the bore or not. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood in light of the rejections under 35 U.S.C. 112(b), claim(s) 1-7, 9-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen (US 7331965). 
Nielsen discloses a measuring instrument 1 with an adapter 2, the adapter having a connector 4 and a measuring head 14 with a hemispherical surface 5.  The connector 4 has axially extending slots 6 which divide the connector 4 into a number of legs 7. The measuring head 14 includes a hemispherical surface S divided into a number of sections so that each part is connected with one leg 7 of the connector 4. Each section has a convex or hemispherical shape.  Measuring head 14 is provided an 
Regarding claims 4 and 6, the radii and the width are a function of the expansion of the measuring head and diameter of the measuring head. 
Regarding claim 10, hemispherical surface 5 of the measuring head 14 is divided into two areas with different roughness, a top part 31 that is smooth and a bottom part that is rough. 
Regarding claim 13, Nielsen discloses the measuring head to be made of a hard yet flexible material such as a metal alloy, plastic material, or a ceramic material. 
Regarding claims 15 and 20, Nielsen discloses the diameter of measuring head 14 to vary between 45 to 85 mm or 50 mm to 70 mm in the neutral or relaxed state. A specific example in the prior art which is within a claimed range anticipates the range. MPEP 2131.03.
Regarding claim 12, Nielsen discloses the adapter to be connected to the measuring unit by a securing arrangement that includes recesses for a bayonet socket. 
Regarding claim 16, Nielsen discloses measuring head 14 to expand up to 4 mm. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 7331965) in view of Matsen (US 5779710). 
Nielsen discloses all elements of the claimed invention except for  windows or through holes. 

Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing visualization openings or windows, as taught by Matsen, to the Nielsen shell would have yielded predictable results, i.e., proper use of the instrument by ensuring optimal contact with the underlying articular surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













May 22, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775